Citation Nr: 1121176	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  08-37 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1999 to August 1999, and from March 2002 to June 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing, which was held at the RO.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Veteran contends that his service-connected PTSD is more severe than what is reflected by the currently assigned 30 percent disability rating.  During the March 2011 Travel Board hearing, the Veteran indicated that he was awarded disability benefits from the Social Security Administration due to his PTSD.  Upon review of the Veteran's claims file, the records associated with the Veteran's Social Security Administration benefits are currently not of record.  The Board notes that once VA is put on notice that the Veteran is in receipt of Social Security Administration benefits, VA has a duty to obtain the records associated with that decision.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, on remand, the RO/AMC should attempt to obtain the decision which granted these benefits and any associated medical records.


Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC shall request copies of any decision(s) and accompanying medical records submitted in support of any claim by the Veteran for disability benefits from the Social Security Administration.  If records are unavailable, Social Security Administration should so indicate, and the record should be annotated to reflect as such.

2.  The RO/AMC shall then readjudicate the Veteran's claim for an increased evaluation for PTSD.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board following the purpose of appellate disposition.
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




